BOGGS, Circuit Judge,
concurring.
In addition to the convincing logic expressed in Judge Guy’s opinion, I write separately to express an additional way of looking at the data in the record.
One excellent measure of polarized voting or white bloc voting is the difference between the percentage of whites who vote for a given candidate and the percentage of blacks who vote for the same candidate. In the classically polarized races in most of the southern voting-rights cases, this figure has tended to be 80 percent or more for almost all candidates (e.g., a black candidate receiving 90 percent of the black vote and 10 percent of the white vote; a white candidate receiving 10 percent of the black vote and 90 percent of the white vote). In the major recent Voting Rights Act cases that have found that the second Gingles factor is present, similarly large numbers are shown by the data. See, e.g., the following cases and their accompanying figures computed as given above:
Jenkins v. Red Clay Sch. Dist., 4 F.3d 1103, 1120 (3rd Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 2779, 129 L.Ed.2d 891 (1994)
(100 - 1 = 99);
Hines v. Ahoskie, 998 F.2d 1266, 1269 (4th Cir.1993)
(93 - 7 = 86);
League of United Latin Am. Citizens v. Clements, 999 F.2d 831 (1993) (en banc), cert. denied, — U.S. -, 114 S.Ct. 878, 127 L.Ed.2d 74 (1994)
(98 - 17 = 81);
Smith v. Brunswick County, Virginia, Bd. of Supervisors, 984 F.2d 1393, 1397 (4th Cir.1993)
(80 - 2 = 78);
Westwego Citizens for Better Gov’t v. City of Westwego, 946 F.2d 1109, 1113 (5th Cir.1991)
(89 - 16 = 73);
Perkins v. City of West Helena, 675 F.2d 201, 213 (8th Cir.), aff'd, 459 U.S. 801, 103 S.Ct. 33, 74 L.Ed.2d 47 (1982)
(90 - 15 = 75; 90 - 24 = 66);
Solomon v. Liberty County, Florida, 899 F.2d 1012, 1019 (11th Cir.1990), cert. denied, 498 U.S. 1023, 111 S.Ct. 670, 112 L.Ed.2d 663 (1991) (six elections, with percentage differences ranging from 97 (100 - 3) to 24 (65 - 41), with an average percentage difference of 55);
Marylanders for Fair Representation, Inc. v. Schaefer, 849 F.Supp. 1022, 1059 n. 62 (D.Md.1994)
(100 - 0 = 100; 100 - 12 = 88).
The comparable figures in our record, J.A. at 1319-34, show much, much lower levels of polarization. For example, the ratio for the nine candidates most favored by blacks in 1985 ranges from Spencer’s figure of 52 (70 - 18) to CisseU’s figure of 2 (43 - 41), with an average of less than 20. J.A. at 1319. A similar analysis of the nine candidates most favored by whites shows a similar range from 2 to 53, -with an average of 21. The 1989 analysis, J.A at 1327, shows a range from Mallory at 41 (60 — 19) to Qualls at 1 (40 — 39), with an average of 22 for the nine candidates most favored by blacks. Similarly, the range for the nine candidates most favored by whites is from Chabot at 45 (63 — 18) to Qualls, with an average of 24. The analysis for the other elections given on those pages is similar. Thus, the average for any group of nine candidates never exceeds 30, and the largest single discrepancy, even among those most touted by plaintiffs witness Engstrom, *817J.A. at 1815, is a difference of about 53, in the cases of Spencer in 1985 and Yates in 1987. These figures are starkly different from those in the cases that I cited earlier.
Such numbers do not demonstrate the type of “bloc voting” required to prove a violation of the Voting Rights Act. Bloc voting is not the same as simply differential voting or identifiable voting. Even though a political scientist could no doubt identify mostly black and mostly white precincts in every city in America, there is not a Section 2 violation every time there is any perceptible difference in racial voting patterns. There must be the kind of stark and persistent polarization that prevents a minority from having an opportunity to win, not a guarantee of winning. Judge Weber did not err in his assessment that Cincinnati does not show such a pattern.1

. I also wish to amplify the point made by the court’s opinion in the second paragraph on page 813. Looking only at elections lost by minority-preferred candidates necessarily leads to a finding of racial bloc voting everywhere. A losing candidate who wins a majority of one portion of the electorate necessarily must receive only a minority of the remainder of the electorate. Thus, the approach properly rejected by the court invariably would yield a finding of white bloc voting.